Civil action tried upon the following issue:
"1. Is the defendant, the Callahan Construction Company, indebted to the plaintiff, and if so, in what sum? Answer: $62.28, with interest."
Judgment on the verdict for plaintiff, from which the defendant appeals, assigning errors.
The controversy on trial narrowed itself to an issue of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in agreement with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
Plaintiff's right to recover is not precluded by the statute of frauds, under the jury's finding that the defendant was a principal debtor. Taylorv. Lee, 187 N.C. 393.
The verdict and judgment will be upheld.
No error.